Citation Nr: 0820537	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for a low 
back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945 and from August 1950 to August 1952.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.


FINDING OF FACT

In the thoracic-lumbar (thoracolumbar) segment of his spine, 
the veteran has flexion of 70 degrees, extension of -10 
degrees, right lateral flexion of 15 degrees, left lateral 
flexion of 10 degrees, and bilateral, i.e., right and left 
rotation of 25 degrees; thus, this segment of his spine is 
not ankylosed.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 60 percent 
for the veteran's low back disability.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5235-5243 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is requesting a higher rating for his low back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate review.  The Board will then address 
the claim on its merits, providing relevant VA laws and 
regulations, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or a supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2006.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  He was 
also asked to submit any relevant evidence and/or information 
in his personal possession.  Moreover, with respect to the 
Dingess requirements, he was given notice of what type of 
information and evidence he needed to substantiate his 
increased-rating claims, as the premise of these claims is 
that his low back disability is more severe than is reflected 
by his current rating, indeed so much so that he is 
unemployable.  It is therefore inherent that he had actual 
knowledge of the disability rating element of his claims.  
And as for the downstream effective date element of his 
claims, any questions as to the appropriate effective date to 
be assigned are ultimately moot because the Board is denying 
the underlying claim for a higher disability rating and 
remanding his TDIU claim for further development.  
See 38 C.F.R. § 20.1102 (discussing the notion of harmless 
error)

The Board realizes that a recent decision of the United 
States Court of Appeals for Veterans Claims (Court) provided 
addition guidance concerning the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.

While, here, the veteran was not provided this more detailed 
notice - specifically, that a finding of ankylosis of the 
entire spine is required for a disability rating higher than 
60 percent - the Board finds that he is not prejudiced by 
this.  In this regard, it is important to keep in mind that 
he is represented by a National Veterans' Service 
Organization recognized by VA, specifically, the Disabled 
American Veterans (DAV), and the Board therefore presumes 
this representative organization has a comprehensive 
knowledge of VA laws and regulations, including those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition, the veteran and his representative were provided 
copies of the rating decision at issue on appeal and a SOC, 
both of which combined to inform them of the evidence 
considered, a summary of adjudicative actions, all pertinent 
laws and regulations, including the criteria for evaluation 
of the veteran's low back disability, and an explanation for 
the decision reached.  All of this demonstrates actual 
knowledge on the part of the veteran and his representative 
of the information to be included in the more detailed notice 
contemplated by the Court.  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge of the type evidence needed to support his claim.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his increased-
compensation claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO requested all medical records that he and his 
representative identified as relevant.  The veteran was also 
afforded a VA examination in September 2006 to determine the 
severity of his low back disability.  This examination report 
is adequate for rating purposes.  38 C.F.R. § 4.2; see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Merits of the Claim

The veteran first reported low back pain with radiating pain 
and numbness down his left lower extremity in 1945.  In 
August 1951, he underwent surgical excision of a herniated 
nucleus pulposus (HNP) at L5-S1.  In January 1953, the RO 
granted service connection and assigned an initial 20 percent 
rating for the post-operative residuals of the herniated 
nucleus pulposus.  In January 1997, the Board increased this 
disability rating to 60 percent.  In September 2006, the 
veteran filed his current claim for an even higher rating.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where, as here, service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran has, in the past (before the current appeal 
period), had a temporary 100 percent rating for his low back 
disability under the provisions of 38 C.F.R. § 4.30 
("paragraph 30") to compensate him while he convalesced.  
So that, itself, was akin to a prior "staged" rating since 
his 60 percent rating resumed as of February 2006.

After reviewing the October 2006 rating decision at issue on 
appeal, it appears the RO improperly rated the veteran's low 
back disability under rating criteria which are no longer in 
effect.  Given that his current claim was received by the RO 
in September 2006, only the current provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243, which were revised in two 
phases in 2002 and 2003, are applicable.  See Butts v. Brown, 
5 Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

All disorders of the lumbar spine are evaluated under the 
General Rating Formula for Rating Diseases and Injuries of 
the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  Disc disease (Intervertebral Disc Syndrome 
(IVDS)) will be evaluated under the General Rating Formula 
for Rating Diseases and Injuries of the Spine or, 
alternatively, under the formula for rating IVDS based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  
But since the rating criteria concerning incapacitating 
episodes do not provide a disability rating higher than 60 
percent, the veteran's current rating, the Board need only 
consider his claim under the General Rating Formula for 
Rating Diseases and Injuries of the Spine.



Under the General Rating Formula for Rating Diseases and 
Injuries of the Spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
See, too, 38 C.F.R. § 4.71a, DCs 5235-5243, note (5) 
indicating that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension....)

Here, though, since the veteran's thoracolumbar spine has 
motion in every direction, his spine cannot be considered 
ankylosed.  Concerning this, when examined by VA in September 
2006, his lumbar spine demonstrated flexion of 70 degrees, 
extension of -10 degrees, right lateral flexion of 15 
degrees, left lateral flexion of 10 degrees, and bilateral 
rotation of 25 degrees.  Since these findings show his spine 
is not immobile, i.e., ankylosed, there is simply no basis to 
assign a disability rating beyond the current 60-percent 
level under the General Rating Formula for Rating Diseases 
and Injuries of the Spine.

In addition to the above schedular criteria, however, the 
Board also finds that a disability rating higher than 60 
percent also is not available based on additional functional 
loss due to pain or painful motion, weakness, premature or 
excess fatigability, or incoordination of the lumbar spine.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998) (stating that 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated for IVDS).  
Since the veteran's spine is already at the maximum rating 
for limitation of motion, even with painful motion and 
resulting functional impairment, a higher rating is not 
available under 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  


In any event, the September 2006 VA examination report notes 
that the majority of the veteran's pain is due to general 
aging, degenerative arthritis caused by aging, congenital 
scoliosis, and disc problems at L2-3, all of which are 
unrelated to his service-connected low back disability 
involving L5-S1.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (VA adjudicators must be able to distinguish by 
competent medical opinion the extent of symptoms that are 
attributable to service versus non-service-related factors).

For these reasons and bases, the Board finds that the 
veteran's low back disability does not meet the requirements 
for a disability rating higher than 60 percent under any 
applicable rating criteria.  And since, for the reasons and 
bases discussed, the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for a rating higher than 60 percent for the low 
back disability is denied.


REMAND

The veteran also claims he is unable to secure or maintain 
substantially gainful employment because of his service-
connected low back disability, and therefore entitled to a 
TDIU.  But the Board believes that additional information is 
required to determine the degree of industrial impairment 
resulting from his service-connected low back disability.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  In this regard, 
the medical records presently on file do not clearly indicate 
whether he is unemployable as a result of his service-
connected low back disability or, instead, because of his 
advanced age and other disabilities that are not service 
connected.  His age and other conditions that are not service 
connected cannot be factored into his TDIU determination.  
See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 
297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  The 
Board may not offer its own opinion regarding whether the 
veteran can perform work based on his current level of 
disability, a technique that the Court has previously 
determined to be "inadequate" within Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991) (citations omitted).  A VA 
examination and opinion are therefore needed to address this 
issue.

Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination for a medical opinion 
indicating whether it is just as likely 
as not he is unemployable (i.e., 
incapable of securing and maintaining 
substantially gainful employment) because 
of the severity of his low back 
disability - and only considering this 
disability, not his age or various other 
conditions that are not service 
connected.  And to facilitate making this 
important determination, have the 
designated examiner review the claims 
file, including a complete copy of this 
remand, for the pertinent medical and 
other history.

In making this determination, the 
examiner also must consider the veteran's 
education, experience, and occupational 
background.  The examiner must discuss 
the rationale of the opinion, whether 
favorable or unfavorable.



2.  Then readjudicate the remaining TDIU 
claim in light of the additional 
evidence.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


